Interim Decision *1680

MA

TER

or Bromrowein

In Visa Petition Proceedings
'

A-17018948

Devided by District Director November 7, 1966
Notwithstanding beneficiary has never received a degree in economics from an
institution of higher learning, he is a qualified economist, and as such a member of the professions within the meaning of section 101(a) (32) of the Immigration and Nationality Act, as amended by P.L. 89-236, on the basis of his
undergraduate studies in economics, his work history since 1954 in the field
of economies and related activities culminating in his appointment as chief
economist for a large corporation, and an advisory opinion from the Department of Labor that he is a qualified member of the professions; therefore, a
visa petition is granted to accord him preference classification under section
208 (a ) (8) of the Act, as an economist.

The beneficiary was born on August 21, 1926, in Warsaw, Poland,
and is a citizen of Canada, presently residing in Toronto, Ontario,
Canada. The beneficiary, although never having been issued a degree
from an accredited institution of higher learning, is an economist
specializing in marketing and marketing management
On February 11, 1966, the beneficiary filed a petition in Washington,
D.C. under section 208 (a) (3) of the Act to accord himself that prefer.
once classification as a member of the professions. Section 203(a) (8)
of the Act provides in part that visas shall be made available "to qualified members of the professions." Section 101(a) (32) of the Act states
that "the term 'Profession' shall include but not be limited to architects, engineers, lawyers, physicians, surgeons, and teachers in elementary or secondary schools, colleges, academies, or seminaries."
Volume I of the Third Edition of the Dictionary of Occupational
Titles, published by the United States Department of Labor, contains
the following definition: "Economist (professional and kindred)
050.088. economic analyst. Conducts research, prepares reports, and

formulates plans to aid in solution of economic problems arising from
production and distribution of goods and services: Devises methods
for collecting and processing economic and statistical data, and compiles, organizes, and interprets such data. Advises private industrial
17

Interim Decision #1680
concerns or Government agencies on matters, such as operating efficiency, marketing methods, and fiscal problems."
A commonly accepted criterion for determining whether an occupation falls within the meaning of the term "profession" is whether
the occupation realistically requires the attainment of an education
equivalent at least to a baccalaurete degree in the United States, as a
prerequisite to the performance of the duties thereof. The beneficiary
has never been issued any degree from an institution of higher learning; however, he has had considerable employment experience in his
field. The issue, therefore, is whether he may be properly considered
as being a qualified member of the professions despite his lack of any
diploma or degree and whether such qualification may be based upon
the combination of his educational achievement and

work

experience.

The beneficiary's education and employment experience are summarized as follows: he attended the University of St. Andrews in
Scotland between 1947 and 1950 and passed general M.A. examinations in Polish, Moral Philosophy and Economics and a special examination in Political Science. He also attended the University of London and in 1969 passed preliminary examinations for a baccalaureate
in economics but did not take the final examination scheduled two
years later in 1964. Additionally, he was enrolled in the Institute of
Business Administration of the University of Toronto, Canada, and
completed an evening conference series course in marketing methods.
At the latter two institutions his work consisted of extension course
type of study.
Mr. Bienkowski was employed by the T. Eaton Company, Toronto,
Ontario, Canada, a large chain of department stores, from 1954 to
1963 and rose from the position of market research analyst to that of
Divisional Research Manager of the General Buying and Merchandising Division. From 1963 to February 1966, the beneficiary was
employed by Levy Industries Limited, Toronto, Canada, a large
manufacturing and automotive concern where he initially held the
position of Corporate Facilities Planner, Corporate Division. On February 1966 he commenced employment with Canadian Cane Equipment
Limited, Edmonton, Alberta, Canada, one of a group of Anglo-Canadian companies, as chief economist. It is this group of companies
which now wishes to transfer the beneficiary to the position of chief
economist with one of their affiliates, Cane Commodities (Caribbean)
Limited, a Bermuda chartered corporation, with offices in Washington, D.C.
His first employer has pointed out that the beneficiary progressed
from a Research Analyst to the management level during his career
with that company. The second employer states that he discharged

18

Interim Decision *1680
conscientiously and well all responsibilities assigned to him and has
attached position descriptions reflecting the relatively high level of
importance of the beneficiary's duties and responsibilities. The position which he has now attained with his present employers and their
desire to transfer him to the United States as chief economist are
factors which further strengthen the evidence of his qualifications as a
professional economist.
The beneficiary states that he holds membership in five professional
associations, including the Economists' Forum of the Canadian Manufacturers' Association, the Directorship of the Toronto Chapter of the
American Marketing Association, 1963 to 1965, and the Canadian Industrial Management Association. The beneficiary's employment history evidences a continued ascent in the importance of the posts to
which he has been assigned and in the scope of his responsibilities in
the field of economics.
The Department of Labor, upon consultation by the Service, in
accordance with Part 204.2(f), Title S, Code of Federal Regulations,
issued a certification wider section 212(a) (14) of the Act on August 30,
1966, and an advisory opinion that the beneficiary is qualified as a
member of the professions,
After careful consideration of all the foregoing, the Service agrees
with the opinion expressed by the Department of Labor and has determined ;that, because of the beneficiary's extensive employment experience and high level of occupational attainment, notwithstanding
his lack of academic achievement, he is a member of the professions
and qualifies for the issuance of an immigrant visa under section

203 (a) (8) of the Immigration and Nationality Act. Accordingly, the
petition will be approved.
It a orrigred that the petition be and is hereby approved.

19

